DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the source base station" in line 5 of claim 15 (line 1 of p. 33).  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 16-20 fail to cure the above deficiency, and therefore are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2019/0268815 A1, hereinafter Zhu) in view of Fujishiro et al. (US 2017/0078914 A1, hereinafter Fujishiro) and Dahlen (US 2011/0117916 A1).

Regarding claim 1, Zhu discloses an operation method of a terminal performing handover in a mobile communication system (Abstract and paragraph 11, method for performing a 
transmitting information to a source base station (paragraph 62, “The UE 450 can include a modem 460 having a handover component 462 configured to manage communication exchange signaling associated with the first radio 470 and/or the second radio 472 via one or more radio frequency (RF) communication resources. For example, the handover component 462 can receive a measurement control message from the source base station 402A via the first radio 470 and can provide measurement reports to the source base station 402A via the first radio 470”); 
receiving downlink data from a user plane function (UPF) via the source base station based on a first tunnel configured between the source base station and the UPF (paragraph 64, “the UPF 420 sends a PDU to the source base station 402A having a header with a GTP-U SN and sends a PDU to the target base station 402B having a header with the same GTP-U SN. The PDCP SN components 486 of the source base station 402A and target base station 402B receive the PDUs having the same GTP-U SN and generate the same PDCP SN for the PDUs. Each of the source base station 402A and target base station 402B then transmits the PDUs having the same generated PDCP SN to the UE 450”; paragraph 67, “In another aspect, separate GTP-U tunnels may be established for each URLLC flow. The UPF 420 may bi-cast the same packet to both the source base station 402A and to the target base station 402B using the same GTP-U SN and same payload”)); 
receiving downlink data from the UPF via a target base station based on a second tunnel configured by the UPF between the target base station and the UPF (paragraph 64, “the UPF 420 sends a PDU to the source base station 402A having a header with a GTP-U SN and sends a PDU to the target base station 402B having a header with the same GTP-U SN. The PDCP SN components 486 of the source base station 402A and target base station 402B receive the PDUs having the same GTP-U SN and generate the same PDCP SN for the PDUs. Each of the source base station 402A and target base station 402B then transmits the PDUs having the same generated PDCP SN to the UE 450”; paragraph 67, “In another aspect, separate GTP-U tunnels may be established for each URLLC flow. The UPF 420 may bi-cast the same packet to both the source base station 402A and to the target base station 402B using the same GTP-U SN and same payload”); and 
discarding duplicated-received protocol data units (PDUs) from the source base station and the target base station, and reordering remaining PDUs (paragraph 72, “When a UE 450 receives PDCP PDUs from both the source base station 402A and the target base station 402B, the duplication component 468 of the UE 450 will store the deciphered PDCP PDUs into the same buffer 466 and the duplication component 468 will perform a duplication procedure to discard duplicative PDCP PDUs and re-order the remaining PDCP PDUs”).
Zhu further discloses second tunnel is established based on information received (paragraph 20) and the UE provides measurement reports to the source base station (paragraph 62), but does not explicitly disclose the information transmitted to the source base station being packet data convergence protocol (PDCP) downlink reception status information of the terminal and information on a target base station, and the second tunnel is configured by using the PDCP downlink reception status information and the information on the target base station, which are transferred from the source base station.
In an analogous art, Fujishiro discloses a UE transmits a PDCP Status Report (delivery status report) indicating a delivery status of downlink data received by the UE, to a source eNB, wherein the PDCP Status Report indicates a sequence number (SN) of a PDCP SDU that is 
Zhu in view of Fujishiro does not expressly disclose the information transmitted to the source base station includes information on a target base station and the second tunnel is configured based on the information on the target base station.
In an analogous art, Dahlen discloses a source eNB receives measurements from a UE indicating identity of a target eNB, used carrier frequency and other measurements information to be used by the source eNB in a handover process, and based on the received measurement reports, the identified target cell is determined to be allowed for handover by checking with a list of forbidden frequencies (paragraph 44). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the information transmitted by the UE to the source base station as disclosed by Zhu in view of Fujishiro with the measurement information including identity of a target eNB to allow the identity of the target 

Regarding claim 2, Zhu in view of Fujishiro and Dahlen discloses the limitations of claim 1 as applied above. Zhu and Dahlen do not expressly disclose the PDCP downlink reception status information is sequence number (SN) information of downlink PDCP PDUs received by the terminal from the source base station or information indicating downlink PDCP PDUs requiring to be retransmitted.
	Fujishiro discloses the PDCP Status Report indicates a sequence number (SN) of a PDCP SDU that is unrecived in a PDCP entity at the UE, and a bit map indicating whether or not the PDCP SDU after the FMS is already received by the PDCP entity at the reception side (paragraph 91). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the PDCP Status Report with SN of received and unreceived data as disclosed by Fujishiro to the source base station of Zhu in view of Dahlen in order to indicate data needed by the UE from target base station during handover and thereby prevent unnecessary data from being forwarded by the UPF via the second tunnel and thereby conserve network resources

Regarding claim 4, Zhu in view of Fujishiro and Dahlen further discloses each of the first tunnel and the second tunnel is a GPRS tunneling protocol (GTP) tunnel (see Zhu, paragraph 67, “In another aspect, separate GTP-U tunnels may be established for each URLLC flow”).

The PDCP SN components 486 of the source base station 402A and target base station 402B receive the PDUs having the same GTP-U SN and generate the same PDCP SN for the PDUs. Each of the source base station 402A and target base station 402B then transmits the PDUs having the same generated PDCP SN to the UE 450. For uplink data, both of the source base station 402A and the target base station 402B receive the same or similar PDUs from the UE 450, with the two PDUs having the same PDCP SN and same payload. The GTP-U SN component 488 of the source base station 402A and the target base station 402B generate a GTP-U SN for their respective PDUs. The generated GTP-U SNs are inserted into the header of the respective PDU. The source base station 402A then forwards the PDU having the GTP-U SN to the target base station 402B. The target base station 402B deciphers the PDUs from the source base station 402A and stores them in the buffer 490 along with the PDUs the target base station 402B has received from the UE 450. The duplication component 492 of the target base station 402B then detects and discards duplicative PDUs having the same GTP-U SNs. For example, the duplication component 492 detects duplicative PDUs and discards the duplicative PDUs from the source base station 402A. The handover component 484 then reorders the remaining PDUs in the buffer 490 and sends them to the UPF 420”, such that the source base 

Regarding claim 6, Zhu in view of Fujishiro and Dahlen further discloses transmitting a handover complete message to the target base station (see Zhu, paragraph 148, “transmitting, via a first radio or a second radio of the UE, a connection reconfiguration complete message to a target base station for completing a make before break handover of a user equipment (UE) from a source base station to a target base station”), wherein the UPF releases the first tunnel according to a path switch request of the target base station (see Zhu, paragraph 68, “In response to receiving the RRC Reconfiguration Complete message, the target base station 402B may send a Path Switch Request to the AMF/SMF ENTITY 162. The AMF/SMF ENTITY 162 and UPF 164 may complete a bearer modification to change the target base station to the source base station. The bearer modification process may cause the UPF 420 to stop the bi-casting. The AMF/SMF ENTITY 162 may send a Path Switch Request Acknowledgement message to the target base station 402B. In response, the target base station 402B may send a UE Context Release message to the source base station 402A which causes the source base station 402A to stop the bi-casting process. In response to the UE Context Release message, the source base station 402A may send a RRC Connection Release message to the UE 450 which causes the UE 450 to stop the bi-casting”).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-14 are allowed.

Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ahluwalia (US 2010/0067483 A1) discloses a mobile communication device sends a status report to the ARQ entity of the source node, which identifies the sequence number of the last in-sequence PDCP SDU received and of any received out-of-sequence PDCP SDUs (paragraph 16).

Wang et al. (US 2012/0224525 A1) discloses a handover procedure (Abstract and Fig. 9), wherein a user equipment with a PDCP entity set PDU type as a PDCP status report request (paragraph 27), the source eNB sends a SN status transfer message to a target eNB, wherein the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL LAI/Primary Examiner, Art Unit 2645